In addition to what is said in the main opinion, I desire to add what strikes me with some force.
Plaintiff's cause was based on the theory that the defendants individually, and as representatives of certain labor organizations, ordered and directed the workmen to cease work on the telephone building, and the prayer of the petition is for an injunction to compel the defendants to undo what it is claimed they had done, by notifying the men that the strike order was rescinded, and to restore the status of things as they existed on the job prior to September 18, 1926.
It appears from the evidence that the labor organizations, acting as such, did not order or *Page 308 
cause the strike. Whether the strike was called by the business agents (excepting Claude Beach) was the principal question in the case, and it became necessary for the plaintiff to prove that issue.
"It has been variously stated in the decisions that, in order to authorize the issuance of an injunction, the right thereto must be established `with certainty'; that the evidence must be `clear,' `clear and convincing,' `clear and satisfactory'; that the right must be supported by the `clearest proof'; that a `clear and unexceptional right' to an injunction must be shown." 32 Corpus Juris, 350.
In Ohio the rule is announced in the case of Spangler v. Cityof Cleveland, 43 Ohio St. 526, 3 N.E. 365, as follows:
"1. The burden of establishing a right to a perpetual injunction, claimed by a party to an action, is upon such party.
"2. A court will grant a perpetual injunction only when a party shows a clear right thereto."
In the opinion the authorities cited for the above two propositions of the syllabus are the following:
"For a perpetual injunction the courts require that there should be no doubt in the case, and that the plaintiff must make out a clear and unexceptional right." Dan. Ch., 1681.
"The court will not exercise this necessary authority where the right is doubtful or the facts not definitely ascertained."Burnham v. Kempton, 44 N.H. 92.
"The right must be clear." Bonaparte v. Camden  Amboy R. Co.,
Fed. Cas., No. 1617, 1 Baldw., 218.
The plaintiff, then, was compelled to make out its case by clear and convincing proof. The testimony *Page 309 
in this case is irreconcilable. If the witnesses for the plaintiff are to be believed, the business agents caused the walkout. If the witnesses for the defendants are to be believed, they did not.
So I cannot find by that degree of proof which the law requires that the business agents (leaving Claude Beach out of account) either directly or indirectly caused the men to cease work.
This court has no power to order the men to return to work. So, as it cannot do it directly, it cannot do so indirectly by any order directed to the business agents or other defendants.
Neither is there any foundation for enjoining the defendants from further calling strikes on the building, or from advising, counseling, or procuring others to strike, since the proof does not justify us in finding that the defendants have done, are about to, or will do any of these things in respect to the work on the building.
The final position of counsel for plaintiff, expressed in their reply brief, is stated as follows:
"Our contention is that the men desire to work, and are only prevented from so doing by the attitude of the unions, and their officers. All that we seek, in the way of relief, is the removal of this organized deterrent, which now constitutes a barrier between the men and the satisfaction of their desire to work."
The form of injunction which counsel suggest is (a) to restrain the defendants from organizing, resuming, or maintaining any strike because of the employment of nonunion glaziers by the Toledo Plate  Window Glass Company; (b) to restrain defendants from picketing or encouraging picketing in furtherance of such strike; and (c) to order defendants *Page 310 
or some of them to notify the workmen that the strike was not authorized, that said defendants are opposed to it and urge their members not to engage in it, and that the officers will discipline members of unions who hereafter quit work in combination on the building in furtherance of the strike.
The ground for the injunction desired and the form of it is based upon the proposition that the men desire to work and are prevented by the unions and their officers from so doing.
A complete answer to this is that in all the evidence introduced on various subjects there is substantially nothing to justify the idea that the men desire to work with nonunion glaziers. It appears in evidence that early in the week of September 13 the workmen on the job were complaining of the presence of the nonunion men, that they kept calling forth business agents to do something about it, that practically nothing was done either by the unions or the business agents until Saturday morning, September 18, when some of the business agents went to the building. Whether the business agents, with the exception of Claude Beach, then advised or counseled the strike, as would appear by witnesses for plaintiff, or merely acquiesced in the walkout, as appears by the witnesses for defendants, was, as before stated, the main subject of controversy in the trial. My conclusion is that the business agents, with the exception noted, merely acquiesced, in view, probably, of the notion that after the men learned that the plaintiff could or would do nothing to remove the nonunion glaziers it would be futile to undertake to stop the walkout. *Page 311 
The idea is advanced in the briefs that an order directing the defendants to notify the men that the strike was illegal, and that they may return to work if they desire, and that the officers will discipline members if they strike again on the same job for the same reason, will, if it does no good, at least do no harm. In other words, we are asked to try an experiment, and if it works, well and good, and if it does not, no one will be injured. I do not believe courts of equity, in exercising the writs of injunction, ever resort to experiment. They only issue injunctions in cases where parties have clear rights to them, and where it appears that the writs will be effective.
Judge FARR, of the Seventh Appellate District, Judge SAYRE, of the Fourth Appellate District, and Judge WASHBURN, of the Ninth Appellate District, sitting in place of LEVINE, SULLIVAN and VICKERY, JJ., of the Eighth Appellate District. *Page 312